EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Li on August 26, 2021.

The application has been amended as follows: 

Claims 1 and 10 are allowable. The restriction requirement between the species a. and b.  as set forth in the Office action mailed on 05/18/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between the magnetic element as a ring around a circumference of the interior section of the casing and the magnetic element as comprising a magnetic screen having a mesh design is withdrawn.  Claims 4, 5, 13 and 14 , directed to and the magnetic element as comprising a magnetic screen having a mesh design are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

As such, the allowed claims stand as:

1. (Currently Amended) A system for use in a reverse cementing operation of a downhole well environment the downhole well environment having a wellbore annulus with cement slurry in a well, the system comprising:
a well casing;
a drill pipe within the well casing;
a casing shoe having a cement slurry with a spacer fluid and a plurality of magnetized
particles therein;
a magnetic element fixed to a circumferential section of an interior section of the well casing above the casing shoe, the circumferential section extending 
the plurality of magnetized particles; 
wherein the magnetic element and the plurality of magnetized particles form the protection and process completion indicator barrier and separate a section above the magnetic element from a section below the magnetic element; and
wherein the  protection and process completion indicator barrier creates an impediment against the cement slurry traversing into the section above the magnetic element, the impediment  creating a detectable resistive force and protecting the drill pipe in the section above the magnetic element from the cement slurry.
2.    (Original) The system of claim 1 wherein the magnetic element comprises at least one magnet that forms a ring around a circumference of the interior section of the well casing.
3.    (Previously Presented) The system of claim 1 wherein the magnetic element comprises a first at least one magnet and a second at least one magnet with each forming a ring around a circumference of the interior section of the well casing.
4.    (Original) The system of claim 1 wherein the magnetic element comprises a magnetic screen having a mesh design.
5.    (Original) The system of claim 4 wherein the magnetic element further comprises another magnetic screen having a different mesh design.
6.    (Previously    Presented)    The system of claim 1 wherein the magnetized particles have at least one of a rounded, squared, triangle, needle, cylindrical, fibrous, and sheet shape.
7.    (Cancelled)

at a surface of the well.
9.    (Cancelled)

10.    (Currently Amended) An apparatus for creating a sectional separation within a well casing and a process completion indicator and a protection barrier in a well, the apparatus comprising:
a drill pipe within the well casing;
a casing shoe having a cement slurry with a spacer fluid and a plurality of magnetized particles therein;
a magnetic element fixed to a circumferential section of an interior section of the well casing above the casing shoe, the circumferential section extending at least half of the interior section;
a protection and process completion indicator barrier comprising the magnetic
element and the plurality of magnetized particles; and
wherein the magnetic element and the plurality of magnetized particles form the protection and process completion indicator  barrier and separate a section above the magnetic element from a section below the magnetic element; and
wherein the  protection and process completion indicator barrier creates an impediment against the cement slurry traversing into the section above the magnetic element, the impediment creating a detectable resistive force and protecting the drill pipe in the section above the magnetic element from the cement slurry.

12.    (Previously Presented) The apparatus of claim 10 wherein the magnetic element comprises a first at least one magnet and a second at least one magnet with each forming a ring around a circumference of the interior section of the well casing.
13.    (Original) The apparatus of claim 10 wherein the magnetic element comprises a magnetic screen having a mesh design.
14.    (Original) The apparatus of claim 13 wherein the magnetic element further comprises another magnetic screen having a different mesh design.
15.    (Previously Presented) The apparatus of claim 10 wherein the magnetized particles have at least one of a rounded, squared, triangle, needle, cylindrical, fibrous, and sheet shape.
16.    (Cancelled)
17.    (Original) The apparatus of claim 10 wherein the resistive force creates a pressure spike at a surface of the well.

18.    (Currently Amended) A method of performing a reverse cementing operation in a downhole well environment, the method comprising:
placing a drill pipe in well casing in a well;

a cement slurry , wherein a magnetic element is fixed to a circumferential section of an interior section of the well casing, the circumferential section extending at least half of the interior section;
mixing the cement slurry with spacer fluid and a plurality of magnetized particles in the casing shoe;
creating a protection and process completion indicator barrier with the magnetized
particles 
below the drill pipe;
creating a pressure spike in the downhole well environment by continuing to pump cement slurry into the annulus; and
detecting the pressure spike at a surface of the wellbore;
wherein the plurality of magnetized particles couple with the magnetic element and the cement slurry, spacer fluid, and the magnetized particles form the protection and process completion indicator , separating a section above the magnetic element from a section below the magnetic element; and
wherein the protection and process completion indicator barrier creates an impediment against the cement slurry traversing into the section above the magnetic element, the impediment causing a detectable resistive force and protecting the drill pipe in the section above the magnetic element from the cement slurry.
19.    (Cancelled)
20.    (Original) The method of claim 18 wherein the resistive force creates the the well.

22.    (Cancelled)
23.    (Cancelled)
24.    (Cancelled)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record and newly cited references fail to disclose, teach and/or suggest a cement slurry with a spacer that includes a plurality of magnetized particles therein, wherein the magnetized particles and a magnetic element within a casing couple together so as to form a barrier that creates an impediment against cement traversing into the casing so as to protect a drill pipe therein.
Lewis et al. (US 2010/0051275) discloses a cement slurry that includes activation devices therein; the activation devices release an activator that increases a setting rate of the cement based; a signal is sent to the cement so as to activate the activation devices. The cement slurry may be used in reverse circulation cementing.  The reference, however, fails to disclose, teach and/or suggest at least wherein the cement slurry includes magnetized particles that couple with a magnetic element. 
Haake (US 2017/0268312) discloses a well control fluid that includes a magnetorheological fluid that is activated in response to a wellbore inflow condition so as to change the viscosity of the well control fluid to a second higher viscosity.  The reference, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
08/26/21